UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



  United States of America,

                 -v-
                                                                  14-CR-307 (AJN)
  Ramon Montero,
                                                                  SEALED O~~R •.
                         Defendant.



ALISON J. NATHAN, District Judge:

       On February 22, 2016, the Court ordered the parties to provide a sentencing status update

on or before May 23, 2016. The Court has not yet received the required update and the parties

are directed to submit it on or before May 31 , 2016.

       This order shall be filed under seal.



       SO ORDERED.




 Dated: May~ ,, 2016
        New York, New York


                                                         United States District Judge
